Citation Nr: 0325526	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

J. L. Tiedeman







INTRODUCTION

This appeal arises from a December 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

The appellant's spouse died in December 1979, and the 
appellant is claiming entitlement to benefits as his 
surviving spouse.

In a letter received by the Board in April 2003, the 
appellant indicated that she intended to appoint her son as 
her representative with respect to the matter set forth on 
the title page.  Thus, in June 2003, the Board sent the 
appellant a letter for the purpose of clarifying 
representation, in light of the requirements for designation 
of a representative as set forth in 38 C.F.R. § 20.605(c) 
(2002).  The appellant was provided with a VA Form 22a, 
"Appointment of Individual as Claimant's Representative," 
and informed that, alternatively, an attorney could submit a 
declaration of representation on his or her letterhead.  The 
appellant was notified that processing of her appeal would be 
deferred for a period of 30 days from the date of the letter, 
pending receipt of her response.  As the appellant did not 
respond within this time period, appellate review will resume 
without representation, as provided in the June 2003 letter.


REMAND

In a March 2001 decision, the Board denied the appellant's 
claim for entitlement to basic eligibility for VA benefits.  
The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
dated in July 2002, the Court vacated the Board's March 2001 
decision and remanded the case to the Board for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), which was enacted during the pendency of the veteran's 
appeal.  The VCAA substantially amended the provisions of 
chapter 51 of title 38, United States Code, relating to the 
notice and assistance to be provided claimants seeking 
benefits from VA.

Specifically, the Court indicated that a remand was necessary 
to comply with the VCAA because VA neither "notif[ied] the 
claimant . . . of any information, and any medical or lay 
evidence, not previously provided to the Secretary that [was] 
necessary to substantiate the claim [nor did VA] 'indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . . will attempt to obtain on behalf of the 
claimant.'"  Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002) (quoting 38 U.S.C. § 5103(a)).

In March 2003, the Board issued a letter to the appellant to 
inform her of the provisions of the VCAA and to notify her 
that she had 30 days from the date of the letter either to 
send information with respect to evidence she wanted the 
Board to obtain, or to send the Board additional evidence.  
However, the Board notes that, recently, the United States 
Court of Appeals for the Federal Circuit ("Court of 
Appeals") invalidated provisions of 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  Because the Board no longer has authority to 
correct VCAA deficiencies, a remand to the RO is required for 
this purpose.  Further, the Board notes that the Court of 
Appeals recently invalidated the 38 C.F.R. § 53.159(b) 30-day 
notice requirement, finding it inconsistent with § 
5103(b)(1).  See Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003).

Additionally, the Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver.  The result is that the RO must 
review new evidence associated with the claims file and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.  In this case, a statement 
from the appellant with accompanying medical records, 
received in April 2003, have been associated with the claims 
folder.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the claims 
file and ensure that all notification 
and development actions required by the 
VCAA under 38 U.S.C.A. § §  5102, 5103, 
and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran as to what evidence or 
information is needed to support the 
claim, what evidence VA will develop, 
and what evidence the veteran must 
furnish.  The RO should also ensure 
compliance with Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003).

2.  The RO should re-adjudicate the 
appellant's claim in light of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC).  If the benefit sought on 
appeal remains denied, the appellant 
and her representative, if she appoints 
one, should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



